DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 1/26/2022. Claims 4-6 are currently pending. The cancelation of claim 1-3 is acknowledged. Claims 4-6 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 6, the limitation “the final angular offset” lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a final angular offset.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nystrand (US 3556907).
Regarding claim 4, Nystrand discloses an embossing assembly for paper processing, comprising two independent embossing rollers (12, 13 – Fig. 1) assembled in parallel with one another, with each embossing roller having its own press roller (11, 14 – Fig. 1) forming two embossing lines (the line of 15 and the line of 23 – Fig. 1) for two paper layers (15, 23 – Fig. 1); the two embossing rollers each having a diameter with reliefs distributed thereon (col. 2, lines 4-5; col. 2, lines 29-32; and see Fig. 1), and forming parallel rows on which the embossing of the two paper layers is made between the respective pairs of embossing rollers and press rollers (col. 2, lines 4-5 and col. 2, lines 29-32); at least one of the embossing lines including a glue applying station (18 – Fig. 1) with glue transferring rollers (20, 21, 22 – Fig. 1), one (22 – Fig. 1) of which is in contact with the corresponding embossing roller at a point after the corresponding press roller (see Fig. 1); a third press roller (27 – Fig. 1) that works with the first embossing roller (12 – Fig. 1) at a second point (the point at which 12 and 27 meet, Fig. 1), said assembly configured so that the two paper layers pass through the second point and are overlapped so that protrusions of one paper layer fit between protrusions of the other paper layer (see Figs. 1 and 4), said assembly having sections where the two paper layers are glued together (at 29 – Fig. 4) and other sections where the two paper layers are not in contact (at 30 – Fig. 4); wherein the respective reliefs of the embossing rollers have an angular offset (see Fig. 4, the protrusions in each layer are not at the same position, thus there is an angular offset between them; also for a first relief on the first roller, every relief on the second roller that is not at the same position on the second roller as the first relief on the first roller will be angularly offset with first relief on the first roller).


	Claim 5, the angular offset is obtained according to a shift angle of solely the reliefs of one or both embossing rollers (see note). Note that the claims do not recite how the angular offset or the shift angle should be defined. As noted above, for a first relief on the first roller, every relief on the second roller that is not at the same position on the second roller as the first relief on the first roller will be angularly offset with the first relief on the first roller. Since the first relief can be angularly offset with a second relief on the second roller (the second relief being any relief on the second roller that is not at the same position on the second roller as the first relief on the first roller) a shift angle can be defined between the first relief on the first roller and a second relief on the second roller that can be used to obtain the angular offset.

	Claim 6, a final angular offset is a sum of respective shift angles of the reliefs of both embossing rollers (see note). As noted above, the claims do not recite how the shift angles between two reliefs should be determined. Since a shift angle can be defined between any two reliefs on their respective roller (as detailed above), the shift angle for each pair of reliefs can be summed to obtain a value given the name “final angular offset.”

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.

Regarding claim 4, applicant argues that Nystrand does not disclose the limitation “the respective reliefs of the embossing rollers have an angular offset” since Nystrand does not disclose or suggest an angular offset of the respective reliefs of the embossing rollers and thus, there is no disclosure or suggestion of the advantages associated with such a feature. Furthermore, Fig. 4 of Nystrand only illustrates two layers and not the embossing rollers.
	In response, it is noted that the claims do not recite any limitation on how the “angular offset” should be mathematically determined (other than in claims 4 and 5 which recites that it is obtained from a “shift angle” which itself is not mathematically defined). As noted above, for each relief on the first roller an angular offset can be defined with each other relief on the second roller. When a relief on the first roller is not at the same position as a relief on the second roller, the angular offset between them can be defined such that it is greater than 0. In order to overcome the rejection of claims 4-6 by Nystrand, the claims should recite how the angular offset is determined based on the structural features of the two rollers. Regarding Fig. 4, the examiner takes the position that one of ordinary skill in the art would understand that although two layers are depicted and not the two rollers, the depressions of those two layers correspond to the reliefs on the rollers. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/2/2022